Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 10/05/2020 and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.

Response to Amendment
2.	The amendment filed 07/13/2022 has been entered. Currently, claims 1-4, 7-11, 14-16, and 18-20 remain pending in the application. Independent claims 1, 9, and 16 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claims 1, 10, and 14-15 were amended to correct previous 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 04/13/2022. 
Response to Arguments
3.	Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Therefore, the rejection written below maintains the primary reference, Bogris (WO 2017178847 A1), and secondary references, Ferraioli (U.S. Patent Pub. No. 20040002673), Summit et al. (U.S. Patent Pub. No. 20140228725), Thibodo (U.S. Patent No. 5947915), Ogle (U.S. Patent No. 4813406), and Kise et al. (JP 2018000585 A), for teaching all the limitations in the claims.
4.	Applicant makes the argument that “Bogris does not disclose a support member providing rigidity to a main body, a main body and support member formed together and comprised of a flexible polymer material that provide a friction hold of the appendage when the appendage is inserted in to the main body and between the components of the appendage support, where the rigid support runs the length of the main body when inserted into, and frictionally held within, the channel” (Remarks, Page 8, Paragraphs 1-2). 
	In response to Applicant’s argument (Remarks, Page 8, Paragraphs 1-2), Bogris does disclose a support member (examiner assigned reference numeral 4) (Page 1, lines 15-21 and see Modified Figure 1 below, support member 4 formed by bottom surface of lower buckram which is located adjacent to the main body 1 and opposite the aperture 3) providing rigidity (Page 1, lines 15-21 and see Modified Figure 1 below, support member 4 formed by bottom surface of lower buckram provides an increased rigidity to main body 1) to a main body (examiner assigned reference numeral 1) (Page 1, lines 18-21 and see Modified Figure 1 below, main body 1), the main body (examiner assigned reference numeral 1) and support member (examiner assigned reference numeral 4) formed together (see Modified Figure 1 below, main body 1 and support member 4 are formed together as well as sewed together at the sides) providing a fictional hold around an appendage (Page 1, lines 9 and 15-21, buckram adapted on finger size, in which buckram provides a frictional hold around finger), and a rigid support insert (examiner assigned reference numeral 5) (Page 1, line 17 and see Modified Figure 1 below, metal plate 5 runs substantially length of main body 1) runs substantially a length of the main body (examiner assigned reference numeral 1) when inserted into a channel (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the metal plate 5 is inserted into a channel formed by the sewed edges of the support member 4). Moreover, the flexible polymer material of the main body is then taught by Ferriaoli.
5.	Applicant makes the argument that “Ferriaoli does not disclose a main body and support member formed together and comprised of a flexible polymer material that provide a friction hold of the appendage when the appendage is inserted in to the main body and between the components of the appendage support, where the rigid support runs the length of the main body when inserted into, and frictionally held within, the channel” (Remarks, Page 8, Paragraph 3 and Page 9, Paragraph 1). 
	In response to Applicant’s argument (Remarks, Page 8, Paragraph 3 and Page 9, Paragraph 1), Ferraioli is only utilized to teach a main body 30,32,34 (Paragraph 39 and Figure 8, tubular sides 30 and 32 which form ring shapes and connector 34) formed by a flexible polymer (Paragraphs 8-9 and 45, device 10 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer) which provides a frictional hold of an appendage. Modifying the main body formed with the support member of Borgis for the flexible polymer material of Feriallo gives the advantage of allowing the finger to remain functional with limited movement (Ferraioli, Paragraphs 8-9, and 45)
5.	Applicant makes the argument that Summit does not disclose an appendage support including a main body and support member formed together and comprised of a flexible polymer material that provide a friction hold of the appendage when the appendage is inserted in to the main body and between the components of the appendage support, where the rigid support runs the length of the main body when inserted into, and frictionally held within, the channel” (Remarks, Page 9, Paragraphs 2-3 and Page 10, Paragraph 1).
	In response to Applicant’s argument (Remarks, Page 9, Paragraphs 2-3 and Page 10, Paragraph 1), Summit is only utilized to teach the channel runs an entire length (Paragraph 35 and Figure 5, aligned slots 539 run the length of the coupling 531; Also, see fig. 4, showing aligned slots 513 which run the length of support member 524 in an equivalent brace embodiment) of the support member. Furthermore, Summit also has the rigid support insert running substantially the length of its main body, but this feature is already disclosed by Bogris. 
6.	Applicant makes the argument that in “Thibido, the fit between the extension tongue member 20 and the extension member tongue receiving channel 22 is firm enough to allow easy adjustment but to retain a desired length adjustment through frictional engagement of the parts. Thibodo at col. 4, lines 12-23. Emphasis added. Thus, while the extension tongue member 20 can be inserted into and held within the receiving channel 22, it is not a run substantially the length of a main body when inserted into the channel” (Remarks, Page 10, Paragraphs 2-3).
In response to Applicant’s argument (Remarks, Page 10, Paragraphs 2-3), Borgis already teaches the rigid support insert runs substantially the length (Page 1, line 17 and see Modified Figure 1 below, metal plate 5 runs substantially length of main body 1) of the support member. Then, Thibido is only utilized to teach a frictional engagement (Col. 4, lines 12-23, tongue member 20 that is received for reciprocal movement in an extension member tongue receiving channel 22 in the splint member body 14. The fit between the extension tongue member 20 and the extension member tongue receiving channel 22 is firm enough to allow easy adjustment but to retain a desired length adjustment through frictional engagement of the parts) via matching shape fit parts of the rigid support insert of Bogris and channel of Bogris. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 - 20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16, line 17 recites the limitation “the entirety of the main body” which is new matter. This claim refers to the embodiment illustrated in figures 9 or 10 which shows a main body 714 that also has receptacles 710 or 1002 and 706/704, with rigidity only provided on portions of the main body, not the entirety of the main body as the receptacles that make up part of the main body do not contact the rigid support member. Furthermore, this new limitation is not supported in the specification, as “entirety” only appears in the specification once and it does not refer to the main body. For examination purposes, rephrase “the entirety” to read --portions--.
The remaining claims are defective by virtue of dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims1 -4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14, claim 9, line 11, and claim 16, line 15 recite the term “substantially” which is a relative term that renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “substantially” is interpreted as an entire length of the main body as well as slightly smaller lengths. To improve clarity of the claims, remove the phrase “substantially”
Claim 1, line 14,  recites the limitation "the length".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the length” to read --a length--. 
Claim 3, line 1 recites “a length of the main body” which renders the claim indefinite as it is unclear if “a length” is a double inclusion of the same “length of the main body” recited in claim 1, line 14. For examination purposes, rephrase “a length” in claim 3, line 1 to read --the length--.
Claims 2, 4, 7, and 8 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, and 14, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673) and in further view of Summit et al. (U.S. Patent Pub. No. 20140228725) and Thibodo (U.S. Patent No. 5947915).
Regarding claim 1, Bogris discloses a support for an appendage (Page 1, line 15 and Figures 1-3, finger splint to immobilize finger), the support comprising: a main body (examiner assigned reference numeral 1) (Page 1, lines 18-21 and see Modified Figure 1 below, main body 1) having a hollow (see Modified Figure 1 below, hollow main body 1 defined by the cavity 2) cylindrical shape (see Modified Figure 1 below, cylindrically shaped main body 1 for securing to finger) defining a cavity (examiner assigned reference numeral 2) (see Modified Figure 1 below, cavity 2 for fitting finger) that is configured to receive and frictionally hold (Page 1, lines 9 and 15-21, buckram adapted on finger size, in which buckram provides a frictional hold around finger) an appendage of a wearer when the appendage is inserted into the main body 1, wherein the main body 1 is configured to provide the friction hold around the appendage (Page 1, lines 9 and 15-21) and, wherein one or more apertures (examiner assigned reference numeral 3) (see Modified Figure 1 below, aperture 3) are formed in a wall (see Modified Figure 1 below, wall construed as top surfaces of rings 6 located opposite the support member 4 with the apertures 3 separating the two top surfaces of the rings 6 apart) of the main body 1 to provide bendability (Page 1, lines 15-21 and see modified Figure 1 below, increased structural bendability created by apertures 3 on the buckram) to the main body 1 and to allow the appendage to breathe (Page 1, lines 10, 15-21, and see modified Figure 1 below, apertures 3 on buckram allow for increased surface area of finger skin to breathe) when disposed in the main body 1; a support member (examiner assigned reference numeral 4) (Page 1, lines 15-21 and see Modified Figure 1 below, support member 4 formed by bottom surface of lower buckram which is located adjacent to the main body 1 and opposite the aperture 3, thereby being formed with the main body 1) formed with the main body 1 and disposed adjacent a surface of the main body 1 opposite the one or more apertures 3 and further comprising a channel (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the metal plate 5 is inserted into a channel formed by the sewed edges of the support member 4) running a length of the support member 4; and a rigid support insert (examiner assigned reference numeral 5) (Page 1, line 17 and see Modified Figure 1 below, metal plate 5) configured to be inserted into (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5) the support member 4 thereby providing rigidity (Page 1, lines 15-21 and see Modified Figure 1 below, support member 4 formed by bottom surface of lower buckram provides an increased rigidity to main body 1) to the main body 2, wherein the rigid support insert 5 runs a length (see Modified Figure 1 below, metal plate 5 runs a longitudinal length between the support member 4 and the main body 1, which is a length that is slightly smaller than a length of the main body 1; see 35 USC 112(b) above defining “substantially” as the entire length or slightly smaller lengths of the main body) of the main body 1 when inserted into the channel (Page 1, lines 19-20).


    PNG
    media_image1.png
    706
    422
    media_image1.png
    Greyscale

However, Bogris fails to explicitly disclose a main body having a tapered shape, wherein the main body is formed from a flexible polymer material; the support member formed from the flexible polymer material.
Ferraioli teaches an analogous support for an appendage 10 (Paragraphs 8, 39, 45, and Figure 8, device 10 is a finger splint possessing sufficient strength and flexibility for limiting the motion of a joint) with an analogous main body 30,32,34 (Paragraph 39 and Figure 8, tubular sides 30 and 32 which form ring shapes and connector 34) having a tapered shape (Paragraph 39 and Figure 8, tubular side 30 is smaller than tubular side 32 to conform to the natural shape of a finger. Further, tubular sides 30, 32 form tapered openings to further conform to the finger), wherein the analogous main body 30,32,34 is formed from a flexible polymer material (Paragraphs 8-9 and 45, device 10 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a shape and material of the main body with the support member of Bogris, so that the main body with the support member has a tapered shape formed from a flexible polymer material, as taught by Ferraioli, in order to provide an improved appendage support with an enhanced main body having a tapering diameter from a proximal to a distal end to better conform to the natural shape of a finger with a flexible polymer material for allowing the finger to remain functional with limited movement (Ferraioli, Paragraphs 8-9, and 45).
However, the combination of Bogris in view of Ferraioli fails to explicitly disclose the channel running an entire length of the support member.
Summit teaches an analogous support for an appendage 530 (Paragraph 35 and Figure 5, adjustable three-dimensional non-planar brace 530 worn around finger for protecting a finger) with an analogous channel 539 (Paragraph 35 and Figure 5, aligned slots 539) running an entire length (Paragraph 35 and Figure 5, aligned slots 539 run the length of the coupling 531; Also, see fig. 4, showing aligned slots 513 which run the length of support member 524 in an equivalent brace embodiment) of the analogous support member 531 (Paragraph 35 and Figure 5, coupling 531 located adjacent hinge 533). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length of the channel of Bogris in view of Ferraioli, so that the channel runs an entire length of the support member, as taught by Summit, in order to provide an improved appendage support with an enhanced channel with a longitudinal length corresponding to the length of the support member for allowing the  insert to be received in the channel through either side of the channel (Summit, Paragraph 35).
However, the combination of Bogris in view of Ferraioli in view of Summit fails to explicitly disclose the rigid support insert configured to be at least frictionally held within the channel of the support member.
Thibido teaches an analogous support for an appendage 10 (Col. 4, lines 1-2 and Figure 1, splint system 10, for one finger having a bulbous base 12 and a splint member body 14) with the analogous support insert 20 (Col. 4, lines 12-23 and Figure 3, extension member tip 18 includes a depending tongue member 20) configured to be inserted into and at least frictionally held (Col. 4, lines 12-23, tongue member 20 that is received for reciprocal movement in an extension member tongue receiving channel 22 in the splint member body 14. The fit between the extension tongue member 20 and the extension member tongue receiving channel 22 is firm enough to allow easy adjustment but to retain a desired length adjustment through frictional engagement of the parts) within the analogous channel 22 (Col. 4, lines 12-23 and Figure 3) of the analogous support member 14 (Col. 4, lines 1-2 and Figure 3).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an engagement between the rigid support insert inserted into the channel of the support member of Bogris in view of Ferraioli in view of Summit, so that the rigid support insert is frictionally held within the channel, as taught by Thibido, in order to provide an improved appendage support with an enhanced rigid support insert and support member connection given by frictional engagement of the channel with the support insert for adjustably moving the support insert when moved by a user, while allowing the support insert to be frictionally held within the channel when not moved by a user (Thibido, Col. 4, lines 12-23). 
Regarding claim 2, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above and further discloses  wherein the main body (Bogris, see Modified Figure 1 above, main body 1) comprises a plurality of flexible rings (examiner assigned reference numeral 6, see Modified Figure 1 above of Bogris) (Modification of Figure 1 of Bogris in view of Paragraph 8, 39, 45 and Figure 8 of Ferraioli: modifying material of the main body 1 forming rings 6 of Bogris to be flexible, as taught by tubular sides 30,32 of Ferraioli which form ring shapes formed from material possessing sufficient strength and flexibility, such as rubber), each of the plurality of flexible rings (Modification of Figure 1 of Bogris in view of Paragraph 8, 39, 45 and Figure 8 of Ferraioli) adjacent (Bogris, see Modified Figure 1 above, rings 6 adjacent aperture 3) at least one of the one or more apertures 3.
Regarding claim 3, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above and further discloses wherein the support member 4 comprises a longitudinal spline 4 (Bogris, see Modified Figure 1 above, support member 4 is construed as a longitudinal spine running a length of the main body 1) running the length of the main body 1.
Regarding claim 4, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above and further discloses wherein the channel (Bogris, Page 1, lines 19-20 and see Modified Figure 1 above, we sew together the two buckrams and we leave in the middle space defining a channel within the sewed edges of the longitudinal spine 4) is disposed within the longitudinal spine 4. 
Regarding claim 7, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above and further discloses wherein the rigid support insert 5 comprises a metal (Bogris, Page 1, line 17, metal plate 5).
Regarding claim 9, Bogris discloses a support for an appendage (Page 1, line 15 and Figures 1-3, finger splint to immobilize finger), the support comprising: a main body (examiner assigned reference numeral 1) (Page 1, lines 18-21 and see Modified Figure 1 above, main body 1) having a hollow (see Modified Figure 1 above, hollow main body 1 defined by the cavity 2) cylindrical shape (see Modified Figure 1 above, cylindrically shaped main body 1 for securing to finger) defining a cavity (examiner assigned reference numeral 2) (see Modified Figure 1 above, cavity 2 for fitting finger) that is configured to receive and frictionally hold (Page 1, lines 9 and 15-21, buckram adapted on finger size, in which buckram provides a frictional hold around finger) an appendage of a wearer when the appendage is inserted into the main body 1, wherein the main body  1 is configured to provide the friction hold around the appendage (Page 1, lines 9 and 15-21); and a support member (examiner assigned reference numeral 4) (Page 1, lines 15-21 and see Modified Figure 1 above, support member 4 formed by bottom surface of lower buckram which is located adjacent to the main body 1 and opposite the aperture 3) disposed adjacent a surface of the main body 1, the support member 4 comprising a channel (Page 1, lines 19-20 and see Modified Figure 1 above, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the metal plate 5 is inserted into a channel formed by the sewed edges of the support member 4) running a length of the main body 1, the channel providing rigidity (Page 1, lines 15-21 and see Modified Figure 1 above, support member 4 formed by bottom surface of lower buckram provides an increased rigidity to main body 1) to the main body 1 by receiving a rigid support insert (examiner assigned reference numeral 5) (Page 1, lines 17-20 and see Modified Figure 1 below, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5) within the channel, wherein the rigid support insert 5 runs a length (see Modified Figure 1 below, metal plate 5 runs a longitudinal length between the support member 4 and the main body 1, which is a length that is slightly smaller than a length of the main body 1; see 35 USC 112(b) above defining “substantially” as the entire length or slightly smaller lengths of the main body) of the main body 1 when inserted into the channel (Page 1, lines 19-20).  
However, Bogris fails to explicitly disclose wherein the main body is formed from a flexible polymer material. 
Ferraioli teaches an analogous support for an appendage 10 (Paragraphs 8, 39, 45, and Figure 8, device 10 is a finger splint possessing sufficient strength and flexibility for limiting the motion of a joint) wherein the analogous main body 30,32,34 (Paragraph 39 and Figure 8, tubular sides 30 and 32 which form ring shapes and connector 34) is formed from a flexible polymer material (Paragraphs 8-9 and 45, device 10 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the main body of Bogris, so that the main body is formed from a flexible polymer material, as taught by Ferraioli, in order to provide an improved appendage support with an enhanced main body having a flexible polymer material for allowing the finger to remain functional with limited movement (Ferraioli, Paragraphs 8-9, and 45).
However, the combination of Bogris in view of Ferraioli fails to explicitly disclose the channel running an entire length of the main body.
Summit teaches an analogous support for an appendage 530 (Paragraph 35 and Figure 5, adjustable three-dimensional non-planar brace 530 worn around finger for protecting a finger) with an analogous channel 539 (Paragraph 35 and Figure 5, aligned slots 539) running an entire length (Paragraph 35 and Figure 5, aligned slots 539 run the length of the coupling 531; Also, see fig. 4, showing aligned slots 513 which run the length of support member 524 in an equivalent brace embodiment) of the analogous main body 534,536 (Paragraph 35 and Figure 5, lower portion 534 and an upper portions 536 with coupling 531 located adjacent hinge 533). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length of the channel of Bogris in view of Ferraioli, so that the channel runs an entire length of the main body, as taught by Summit, in order to provide an improved appendage support with an enhanced channel with a longitudinal length corresponding to the length of the support member of the main body for allowing an insert to be received in the channel through either side of the channel (Summit, Paragraph 35).
However, the combination of Bogris in view of Ferraioli in view of Summit fails to explicitly disclose the channel at least frictionally holding the rigid support insert.
Thibido teaches an analogous support for an appendage 10 (Col. 4, lines 1-2 and Figure 1, splint system 10, for one finger having a bulbous base 12 and a splint member body 14) with the analogous channel 22 (Col. 4, lines 12-23 and Figure 3, channel 22) receiving and at least frictionally holding (Col. 4, lines 12-23, tongue member 20 that is received for reciprocal movement in an extension member tongue receiving channel 22 in the splint member body 14. The fit between the extension tongue member 20 and the extension member tongue receiving channel 22 is firm enough to allow easy adjustment but to retain a desired length adjustment through frictional engagement of the parts) the analogous support insert 20 (Col. 4, lines 12-23 and Figure 3, extension member tip 18 includes a depending tongue member 20).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an engagement between the rigid support insert inserted into the channel of the support member of Bogris in view of Ferraioli in view of Summit, so that the rigid support insert is frictionally held within the channel, as taught by Thibido, in order to provide an improved appendage support with an enhanced rigid support insert and support member connection given by frictional engagement of the channel with the support insert for adjustably moving the support insert when moved by a user, while allowing the support insert to be frictionally held within the channel when not moved by a user (Thibido, Col. 4, lines 12-23). 
Regarding claim 10, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above and further discloses wherein the support member 4 comprises a longitudinal spline (Bogris, see Modified Figure 1 above, support member 4 is construed as a longitudinal spine running a length of the main body 1) running the length of the main body 1.
Regarding claim 11, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above and further discloses wherein the channel (Bogris, Page 1, lines 19-20 and see Modified Figure 1 above, we sew together the two buckrams and we leave in the middle space defining a channel within the sewed edges of the longitudinal spine 4) is disposed within the longitudinal spine 4. 
Regarding claim 14, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above and further discloses wherein the rigid support insert 5 comprises a metal (Bogris, Page 1, line 17, metal plate 5).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673) in view of Summit et al. (U.S. Patent Pub. No. 20140228725) in view of Thibodo (U.S. Patent No. 5947915), as applied to claims 1 and 9, respectively, and in further view of Kise et al. (JP 2018000585 A).
Regarding claim 8, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above but fails to explicitly disclose wherein the rigid support insert comprises carbon fiber. 
Kise teaches an analogous support for an appendage (Page 2/26, lines 23-26, and Figure 6, hallux valgus correction night orthosis) wherein the analogous rigid support insert 31 (Page 2/26, lines 24-30 and Figure 6, springy splint 31 is a rigid support insert received in the storage bags comprising the annular fasteners 33,34) comprises carbon fiber (Page 2/26, lines 29-34, material of the springy splint 31 is a thin carbon fiber-reinforced sheet). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the rigid support insert of Bogris in view of Ferraioli in view of Summit in view of Thibido, so that the rigid support insert comprises carbon fiber, as taught by Kise, in order to provide an improved appendage support with an enhanced rigid support insert comprising a thin carbon-fiber plate for providing a desired decree of rigidity and flexion along a longitudinal axis of the main body so as to follow the path of the bone of an appendage and protect from undesirable bone movement (Kise, Page 2/26, lines 24-34).
Regarding claim 15, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido discloses the invention as described above but fails to explicitly disclose wherein the rigid support insert comprises carbon fiber. 
Kise teaches an analogous support for an appendage (Page 2/26, lines 23-26, and Figure 6, hallux valgus correction night orthosis) wherein the analogous rigid support insert 31 (Page 2/26, lines 24-30 and Figure 6, springy splint 31 is a rigid support insert received in the storage bags comprising the annular fasteners 33,34) comprises carbon fiber (Page 2/26, lines 29-34, material of the springy splint 31 is a thin carbon fiber-reinforced sheet). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the rigid support insert of Bogris in view of Ferraioli in view of Summit in view of Thibido, so that the rigid support insert comprises carbon fiber, as taught by Kise, in order to provide an improved appendage support with an enhanced rigid support insert comprising a thin carbon-fiber plate for providing a desired decree of rigidity and flexion along a longitudinal axis of the main body so as to follow the path of the bone of an appendage and protect from undesirable bone movement (Kise, Page 2/26, lines 24-34).
Claims 16, 18, and 20, as best understood given by the 35 USC 112(a) and 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673) and in further view of Summit et al. (U.S. Patent Pub. No. 20140228725) and Thibodo (U.S. Patent No. 5947915) and Ogle (U.S. Patent No. 4813406). 
Regarding claim 16, Bogris discloses a support for an appendage (Page 1, line 15 and Figures 1-3, finger splint to immobilize finger), the support comprising: a main body (examiner assigned reference numeral 1) (Page 1, lines 18-21 and see Modified Figure 2 below, main body 1), further comprising a first receptacle (examiner assigned reference numeral 6) (see Modified Figure 2 below, distal ring 6) disposed adjacent a first end (see Modified Figure 2 below, distal ring 6 adjacent a distal end of the main body 1) of the main body 1 configured to receive (Page 1, lines 18-21 and see Modified Figure 2 below, distal ring 6 receives a phalanx portion of a finger appendage) and frictionally hold (Page 1, lines 9 and 15-21, buckram adapted on finger size, in which buckram provides a frictional hold around finger) a first appendage when the first appendage is inserted into the first end (see Modified Figure 2 below, distal ring 6 adjacent a distal end of the main body 1) of the main body 1 and a second receptacle (examiner assigned reference numeral 7) (see Modified Figure 2 below, proximal ring 7) disposed adjacent a second end (see Modified Figure 2 below, proximal ring 7 adjacent a proximal end of the main body 1) of the main body 1 opposite (see Modified Figure 2 below, proximal end with proximal ring 7 is located opposite distal end with distal ring 6) the first end (see Modified Figure 2 below, distal end of main body 1), the main body 1 further comprising a member (examiner assigned reference numeral 4) (Page 1, lines 15-21 and see Modified Figure 2 below, member 4 formed by bottom surfaces of two buckrams which couple rings 6,7) coupled between and joining (see Modified Figure 2 below, support member 4 joining the proximal ring 7 and distal ring 6) the one or more first receptacles 6 and the second receptacle 7, wherein the first receptacle 6 is configured to provide the frictional hold around the first appendage (Page 1, lines 9 and 15-21); and a rigid support insert (examiner assigned reference numeral 5) (Page 1, line 17 and see Modified Figure 2 below, metal plate 5) disposed within a channel (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the metal plate 5 is inserted into a channel formed by the sewed edges of the support member 4) formed within the member 4 of the main body 1, wherein the channel runs a length (Page 1, lines 19-20, channel running a length defined by sewed edges of the support member 4) of the main body 1 and the rigid support insert 5 runs a length (see Modified Figure 1 below, metal plate 5 runs a longitudinal length between the support member 4 and the main body 1, which is a length that is slightly smaller than a length of the main body 1; see 35 USC 112(b) above defining “substantially” as the entire length or slightly smaller lengths of the main body) of the main body 1 when inserted into the channel (Page 1, lines 19-20) and provides rigidity (Page 1, line 17 and see Modified Figure 2 below, metal plate provides increased rigidity to portions of the main body 1 that the metal plate contacts) to portions of the main body 1. 

    PNG
    media_image2.png
    699
    412
    media_image2.png
    Greyscale

However, Bogris fails to explicitly disclose a main body comprised of a flexible polymer material, the main body further comprises a flexible member coupled between and joining the one or more first receptacles and second receptacle, wherein the first receptacle and the second receptacle are formed from a flexible polymer material configured to provide a friction hold around the first appendage.
Ferraioli teaches an analogous support for an appendage 10 (Paragraphs 8, 39, 45, and Figure 8, device 10 is a finger splint possessing sufficient strength and flexibility for limiting the motion of a joint) with the analogous main body 30,32,34 (Paragraph 39 and Figure 8, tubular sides 30 and 32 which form ring shapes and connector 34) comprised of a flexible polymer material (Paragraphs 8-9 and 45, device 10 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer), the main body 30,32,34 further comprises a flexible analogous member 34 (Paragraphs 39, 45, and Figure 8, connector 34 formed from material possessing sufficient strength and flexibility, such as rubber) coupled between and joining (Paragraphs 39 and Figure 8, connector 34 coupling tubular sides 30 and 32) the one or more analogous first receptacles 30 (Paragraph 8, 39, 45 and Figure 8, tubular side 30 is a receptacle shape) and analogous second receptacle 32 (Paragraph 8, 39, 45 and Figure 8, tubular side 32 is a receptacle shape) wherein the analogous first receptacle 30 and the analogous second receptacle 32 are formed from a flexible polymer material (Paragraphs 8-9 and 45, device 10 with tubular sides 30,32 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer) configured to provide the friction hold around the analogous first appendage (Paragraphs 8-9 and 45, tubular side 30 provides frictional hold around a distal portion of a finger).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the main body comprising the member (Bogris, Page 1, lines 15-21 and see Modified Figure 2 above, member 4 formed by bottom surfaces of two buckrams which couple rings 6,7), first receptacle (Bogris, see Modified Figure 2 above, distal ring 6), and second receptacle (Bogris, see Modified Figure 2 above, proximal  ring 7), of Bogris, so that the main body is formed form a flexible polymer material making the member a flexible member and the first and second receptacles formed from a flexible polymer, as taught by Ferraioli, in order to provide an improved appendage support with an enhanced main body having a flexible polymer material for allowing the finger to remain functional with limited movement (Ferraioli, Paragraphs 8-9, and 45).
However, the combination of Bogris in view of Ferraioli fails to explicitly disclose wherein the channel runs an entire length of the main body.
Summit teaches an analogous support for an appendage 530 (Paragraph 35 and Figure 5, adjustable three-dimensional non-planar brace 530 worn around finger for protecting a finger) with an analogous channel 539 (Paragraph 35 and Figure 5, aligned slots 539) wherein the analogous channel 539 (Paragraph 35 and Figure 5, aligned slots 539) runs an entire length (Paragraph 35 and Figure 5, aligned slots 539 run the length of the coupling 531; Also, see fig. 4, showing aligned slots 513 which run the length of support member 524 in an equivalent brace embodiment) of the analogous main body 534,536 (Paragraph 35 and Figure 5, lower portion 534 and an upper portions 536 with coupling 531 located adjacent hinge 533).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length of the channel of Bogris in view of Ferraioli, so that the channel runs an entire length of the main body, as taught by Summit, in order to provide an improved appendage support with an enhanced channel with a longitudinal length corresponding to the length of the support member of the main body for allowing an insert to be received in the channel through either side of the channel (Summit, Paragraph 35).
However, the combination of Bogris in view of Ferraioli in view of Summit fails to explicitly disclose the rigid support insert at least frictionally held within the channel.
Thibido teaches an analogous support for an appendage 10 (Col. 4, lines 1-2 and Figure 1, splint system 10, for one finger having a bulbous base 12 and a splint member body 14) with the analogous support insert 20 (Col. 4, lines 12-23 and Figure 3, extension member tip 18 includes a depending tongue member 20) disposed within and at least frictionally held (Col. 4, lines 12-23, tongue member 20 that is received for reciprocal movement in an extension member tongue receiving channel 22 in the splint member body 14. The fit between the extension tongue member 20 and the extension member tongue receiving channel 22 is firm enough to allow easy adjustment but to retain a desired length adjustment through frictional engagement of the parts) within the analogous channel 22 (Col. 4, lines 12-23 and Figure 3) formed within the analogous member 14 (Col. 4, lines 1-2 and Figure 3) of the analogous main body 12,14 (Col. 4, lines 1-2 and Figure 3).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an engagement between the rigid support insert inserted into the channel of the support member of Bogris in view of Ferraioli in view of Summit, so that the rigid support insert is frictionally held within the channel, as taught by Thibido, in order to provide an improved appendage support with an enhanced rigid support insert and support member connection given by frictional engagement of the channel with the support insert for adjustably moving the support insert when moved by a user, while allowing the support insert to be frictionally held within the channel when not moved by a user (Thibido, Col. 4, lines 12-23). 
However, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido fails to explicitly disclose the second receptacle configured to receive and frictionally hold a second appendage when the second appendage is inserted into the second end of the main body, wherein the second receptacle is configured to provide the friction hold around the second appendage.
Ogle teaches an analogous support for an appendage 53 (Col. 8, lines 19-20 and Figure 10, splint 53 for application to human hand to protect finger) with an analogous main body 24,28,55 (Col. 8, lines 32, 56-58, and Figure 10, rearwardly extending rear support member 24, restraining bands 28, and splint means 55 which provides for splint support of a finger, hand, and wrist) with an analogous second receptacle 28 (Col. 8, lines 56-58 and Figure 10, restraining bands 28) configured to receive and frictionally hold (Col. 8, line 5, 56-58, and Figure 10, restraining bands 28 may be fabricated from the same material as the splint means 55, which is a material having a desired degree of rigidity and flexibility, such that restraining bands 28 provide a frictional hold around the wrist and palm) a second appendage (Col. 8, lines 56-58 and Figure 10, The restraining bands 28 receive palm and wrist appendages) when the second appendage is inserted into the analogous second end (Col. 8, lines 56-58 and Figure 10, restraining band 28 at proximal palm and wrist end) of the analogous main body 24,28,55, wherein the analogous second receptacle 28 is configured to provide the friction hold around the second appendage (Col. 8, line 5, 56-58, and Figure 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a longitudinal length of the main body with a position of the second receptacle on the main body of Bogris in view of Ferraioli in view of Summit in view of Thibido, so that the main body has an extended length in which a second receptacle is configured to receive a second appendage (Bogris, see modified Figure 2 above in view of Figure 10 of Ogle: modifying the main body 4 of Bogris with the proximal ring 7 of Bogris to be positioned further away from the distal ring 6 of Bogris for supporting another appendage point, as taught by Ogle), as taught by Ogle, in order to provide an improved appendage support with an enhanced second receptacle that is worn around a second appendage given by a greater length of the main body to span across two appendages for increased securement of the appendage support across both appendages (Ogle, Col. 8, lines 56-58). 
Regarding claim 18, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido in view of Ogle discloses the invention as described above and further discloses wherein the rigid support insert 5 comprises a metal (Bogris, Page 1, line 17, metal plate 5).
Regarding claim 20, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido in view of Ogle discloses the invention as described above and further discloses wherein the rigid support insert 5 is at least partially embedded (Bogris, Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the metal plate 5 is at least partially embedded into a channel formed by the sewed edges of the member 4 of the main body 1) in the main body 1.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673) in view of Summit et al. (U.S. Patent Pub. No. 20140228725) in view of Thibodo (U.S. Patent No. 5947915) and Ogle (U.S. Patent No. 4813406), as applied to claim 16, and in further view of Kise et al. (JP 2018000585 A).
Regarding claim 19, the combination of Bogris in view of Ferraioli in view of Summit in view of Thibido in view of Ogle discloses the invention as described above but fails to explicitly disclose wherein the rigid support insert comprises carbon fiber. 
Kise teaches an analogous support for an appendage (Page 2/26, lines 23-26, and Figure 6, hallux valgus correction night orthosis) wherein the analogous rigid support insert 31 (Page 2/26, lines 24-30 and Figure 6, springy splint 31 is a rigid support insert received in the storage bags comprising the annular fasteners 33,34) comprises carbon fiber (Page 2/26, lines 29-34, material of the springy splint 31 is a thin carbon fiber-reinforced sheet). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the rigid support insert of Bogris in view of Ferraioli in view of Summit in view of Thibido in view of Ogle, so that the rigid support insert comprises carbon fiber, as taught by Kise, in order to provide an improved appendage support with an enhanced rigid support insert comprising a thin carbon-fiber plate for providing a desired decree of rigidity and flexion along a longitudinal axis of the main body so as to follow the path of the bone of an appendage and protect from undesirable bone movement (Kise, Page 2/26, lines 24-34).
Conclusion
Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 04/13/2022 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   


/ERIN DEERY/               Primary Examiner, Art Unit 3754